Exhibit 10.1

SYNNEX Corporation

March 27, 2008

Mr. Kevin Murai

[Address]

[City, State, Zip]

Dear Kevin:

SYNNEX Corporation (the “Company”) is pleased to offer you employment on the
following terms:

1. Position. Commencing March 31, 2008, or such earlier date as is mutually
agreed between the parties (the “Employment Date”) you will be employed as
Co-Chief Executive Officer, together with Robert Huang, reporting to the Board
of Directors. At such time as Mr. Huang is no longer Co-Chief Executive Officer,
which is expected to occur on or before November 30, 2008, then subject to Board
approval at that time, you will become the sole Chief Executive Officer.

You will be employed at the Company’s headquarters in Fremont, California. By
signing this letter, you confirm to the Company that you have no contractual
commitments or other legal obligations that would prohibit you from performing
your duties for the Company. While you render services to the Company, you agree
that you will not engage in any other employment, consulting or other business
activity without the prior written consent of the Company.

Employment with the Company is for no specific period of time. Your employment
with the Company will be “at will,” meaning that either you or the Company may
terminate your employment at any time and for any reason, with or without cause.

2. Board Membership. You will be elected to serve as a member of the Board of
Directors of the Company, concurrent with the Employment Date. All directors are
subject to election and removal by the shareholders of the Company in accordance
with its by-laws and Delaware law. Upon the Company’s written request, you agree
to promptly resign as a member of the Board following any termination of your
employment with the Company.

3. Cash Compensation. The Company will pay you a starting base salary at the
rate of U.S. $400,000 per year (U.S. $33,333.33 per month). In addition, you
will be eligible to be considered for an incentive bonus for each fiscal year of
the Company, including the initial fiscal year of your employment with the
Company. Bonuses will be determined by the Company’s Compensation Committee (the
“Compensation Committee”), in its sole discretion. Your target bonus for the
fiscal year ending November 30, 2008 will be $950,000 on an annualized basis
(and will be pro-rated for the portion of the fiscal year that you are
employed); provided, however, that you will earn a bonus for the fiscal year
ending November 30, 2008, in an amount no less than $600,000 on an annualized
basis (pro-rated for the portion of the fiscal year that you are employed),
provided you remain employed through November 30, 2008. The bonus for a fiscal
year will be paid within 2-1/2 months after the last day of the fiscal year. The
determinations of the Compensation Committee with respect to your bonus will be
final



--------------------------------------------------------------------------------

and binding. Following fiscal year 2008, your base salary and bonus will be
determined by the Compensation Committee in its sole discretion. Your base
salary will next be reviewed as of the earlier of (i) such date as you become
the sole Chief Executive Officer of the Company and (ii) May 1, 2009. Any
increase in base salary approved pursuant to such review, if it is completed
after such date, shall be made effective retroactive to such date. In
determining total compensation, the Company has stressed a compensation
philosophy that is performance-driven with a high degree of variability achieved
through the Company’s profit sharing program. Bonuses granted to executive
officers under this profit sharing program are determined by the Compensation
Committee, based upon both qualitative and quantitative considerations, and in
past years has been based upon the achievement of certain threshold net income
per share target performance percentages.

4. Employee Benefits; Relocation Assistance. As a regular employee of the
Company, you will also be eligible to receive all employee benefits consistent
with that provided to other senior executive officers; provided, however, that
the Company will subsidize the cost of an appropriate health insurance indemnity
policy for you that will cover your dependents in Canada such that your share of
the cost will be no more than that charged to other senior executive officers
for family indemnity coverage. You should note that the Company reserves the
right to modify compensation and benefits from time to time, as it deems
necessary. The Company will reimburse you for ordinary and necessary business
expenses you incur in connection with the performance of your duties on behalf
of the Company in accordance with the Company’s normal procedures, as they may
be amended from time to time. The Company will also reimburse you for reasonable
relocation expenses of up to $40,000. Relocation expenses eligible for
reimbursement (subject to the foregoing aggregate limitation of $40,000)
include, without limitation, temporary living expenses, expenses for
house-hunting trips, expenses of moving household goods and cars and travel to
new location, temporary storage, and normal closing costs for new home purchase
plus a buydown of up to 2 points on a mortgage not to exceed $600,000.
Reimbursement will be made as soon as administratively practicable but in any
event no later than the year following the year in which the expense was
incurred.

5. Equity Compensation. You will be granted an option to purchase 150,000 shares
of the Company’s Common Stock (“Stock Option”) pursuant to the Company’s 2003
Stock Incentive Plan, as amended and restated (the “Plan”). The date of grant
will be the Employment Date; provided, however, that if the Company’s trading
window is not open on that date, the date of grant will be upon the expiration
of three trading days after the Company’s trading window is open, in accordance
with the Company’s equity grant making policy. The exercise price per share of
the Stock Option will be equal to the closing price per share of the Company’s
Common Stock on the date of grant. The Stock Option will be subject to the terms
and conditions applicable to options granted under Plan and the applicable stock
option agreement. The Stock Option will be subject to vesting over the five year
period following the date of grant, with 20% of the option shares vesting on the
one year anniversary of the Employment Date, and monthly vesting over the next
succeeding 48 months, conditioned on your continuous common law employment, as
described in the applicable stock option agreement.

You will also be granted a restricted stock award for 50,000 shares of the
Company’s Common Stock (“Restricted Stock”) pursuant to the Plan. The date of
grant will be the

 

2



--------------------------------------------------------------------------------

Employment Date; provided, however, that if the Company’s trading window is not
open on that date, the date of grant will be upon the expiration of three
trading days after the Company’s trading window is open, in accordance with the
Company’s equity grant making policy. The Restricted Stock will be subject to
the terms and conditions applicable to restricted stock awards granted under
Plan and the applicable restricted stock award agreement. The Restricted Stock
will be subject to vesting over the five year period following the Employment
Date, with 20% of the shares vesting on each one year anniversary of the date of
grant, conditioned on your continuous common law employment, as described in the
applicable restricted stock award agreement.

You will be eligible to receive additional equity compensation awards as
determined by the Compensation Committee in its sole discretion from time to
time.

6. Stock Ownership Guidelines. You will be expected not to sell your vested
equity compensation from the Company (with the exception of shares sold or
withheld by the Company to cover your exercise price or taxes on such
compensation) until you achieve ownership of an amount of the Company’s Common
Stock having a fair market value of at least two times the sum of your annual
base salary plus target bonus as in effect from time to time. You will be
expected to maintain this minimum level of ownership thereafter. Stock ownership
for this purpose includes common stock owned personally or in trust for your
benefit, and does not include unvested restricted stock or stock units, or
unexercised stock options.

7. Severance Pay. If the Company terminates your employment with the Company
after the Employment Date for a reason other than Cause, Disability or death, as
such terms are defined below (“Involuntary Termination”), then subject to
Section 8, you will receive the following severance benefits from the Company:

(a) Severance Payments. You will be paid severance for twelve (12) months
following the employment termination date at a monthly rate equal to your annual
base salary rate plus target incentive bonus, as then in effect, divided by
twelve (12) months. Such payments shall be paid periodically in accordance with
the Company’s normal payroll policies.

(b) Continued Health Benefits. You will receive reimbursement from the Company
of the group health continuation coverage premiums for you and your eligible
dependents under Section 4980B of the Internal Revenue Code of 1986, as amended
(the “Code”) or corresponding provisions of state law (“COBRA”) through the
earliest of (x) the twelve-month anniversary of the date of termination of
employment, (y) the date upon which you and your eligible dependents become
covered under similar plans or (z) the date you no longer qualify as a
“Qualified Beneficiary” (as such term is defined in Section 4980B(g) of the
Code); provided, however, that you are solely responsible for timely electing
COBRA coverage.

8. Conditions to Receipt of Severance.

(a) Release of Claims. The receipt of any severance benefits pursuant to
Section 7 will be subject to your signing and not revoking a release of claims
in a form acceptable to the Company within such period of time as the Company
may require, but not to exceed 21 days following your termination of employment.

 

3



--------------------------------------------------------------------------------

(b) Noncompetition; Nonsolicitation. The receipt of any severance benefits
pursuant to Section 7 will be subject to your not violating the provisions of
Section 11. In the event you breach the provisions of Section 11, or if you
elect not to comply with the terms of Section 11(a) on noncompetition or
Section 11(b)(ii) on nonsolicitation of business, all continuing payments and
benefits to which you would have been entitled pursuant to Section 7 will
immediately cease.

(c) Section 409A. Any cash severance to be paid pursuant to Section 7 will not
be paid during the six-month period following your termination of employment if
the Company determines that you are a “specified employee” within the meaning of
Section 409A of the Code and that such amounts are not exempt from Section 409A.
In such event, the Company will pay you a lump-sum amount equal to the
cumulative amounts that would have otherwise been paid to you during such
six-month period on the first day following such six-month period (or, if
earlier, your death). Thereafter, you will receive your cash severance payments
pursuant to Section 7 in accordance with the Company’s normal payroll practices.
The provisions of this agreement which require commencement of payments or
benefits subject to Section 409A upon a termination of employment shall be
interpreted to require that you have a “separation from service” with the
Company (as defined for purposes of Section 409A). Any series of severance
payments or benefits provided under this agreement shall for all purposes of
Section 409A be treated as a series of separate payments and not as a single
payment.

9. Proprietary Information and Inventions Agreement. As a Company employee, you
will be expected to abide by the Company’s rules and regulations. You will be
expected to sign and comply with a Proprietary Information and Inventions
Agreement (the “Employee NDA”), a copy of which is attached hereto as
Appendix A.

10. Definition of Terms. The following terms referred to in this agreement will
have the following meanings:

(a) Cause. “Cause” means (i) commission of a felony, an act involving moral
turpitude, or an act constituting common law fraud, and which has a material
adverse effect on the business or affairs of the Company or its affiliates or
stockholders, (ii) intentional or willful misconduct or refusal to follow the
lawful instructions of the Board or (iii) intentional breach of Company
confidential information obligations which has an adverse effect on the Company
or its affiliates or stockholders. For these purposes, no act or failure to act
shall be considered “intentional or willful” unless it is done, or omitted to be
done, in bad faith without a reasonable belief that the action or omission is in
the best interests of the Company.

(b) Disability. “Disability” means that you have been unable to perform the
principal functions of his duties due to a physical or mental impairment, but
only if such inability has lasted or is reasonably expected to last for at least
six (6) months. Whether you have a Disability will be determined by the Board
based on evidence provided by one or more physicians selected by the Board.

11. Restrictive Covenants.

 

4



--------------------------------------------------------------------------------

(a) Noncompete. For a period beginning on the Employment Date and ending on the
date you cease to provide services to the Company or any parent or subsidiary of
the Company (excluding services provided pursuant to Section 12 following your
termination of employment) or, if later, the date through which severance is
payable pursuant to Section 7, you agree to not, directly or indirectly, engage
in (whether as an employee, consultant, agent, proprietor, principal, partner,
stockholder, corporate officer, director or otherwise), nor have any ownership
interest in or participate in the financing, operation, management or control
of, any person, firm, corporation or business that competes with Company (or any
parent or subsidiary of the Company); provided, however, that you shall not be
prohibited from owning, solely as an investment, up to 1% of the stock of a
publicly traded corporation or up to 5% of the equity of a non-publicly traded
company. You may elect not to comply with the provisions of this Section 11(a)
following your termination of employment. However, all continuing payments and
benefits to which you would have been entitled pursuant to Section 7 will
immediately cease.

(b) Nonsolicit.

(i) For a period beginning on the Employment Date and ending on the date twelve
(12) months after you cease to provide services to the Company or any parent or
subsidiary of the Company (excluding services provided pursuant to Section 12
following your termination of employment), you, directly or indirectly, whether
as employee, owner, sole proprietor, partner, director, member, consultant,
agent, founder, co-venturer or otherwise, will not solicit, induce or influence
any person to leave employment with the Company (or any parent or subsidiary of
the Company).

(ii) For a period beginning on the Employment Date and ending the date you cease
to provide services to the Company or any parent or subsidiary of the Company
(excluding services provided pursuant to Section 12 following your termination
of employment) or, if later, the date through which severance is payable
pursuant to Section 7, you, directly or indirectly, whether as employee, owner,
sole proprietor, partner, director, member, consultant, agent, founder,
co-venturer or otherwise, will not directly or indirectly solicit business from
any of the Company’s customers and users on behalf of any business that directly
competes with the principal business of the Company (or any parent or subsidiary
of the Company). You may elect not to comply with the provisions of this
Section 11(b)(ii) following your termination of employment. However, all
continuing payments and benefits to which you would have been entitled pursuant
to Section 7 will immediately cease.

(c) Understanding of Covenants. You represent that you (i) are familiar with the
foregoing covenants not to compete and not to solicit, and (ii) are fully aware
of your obligations hereunder, including, without limitation, the reasonableness
of the length of time, scope and geographic coverage of these covenants.

12. Litigation. You agree to cooperate with the Company beginning on the
Employment Date and thereafter (including following your termination of
employment for any reason) by making yourself reasonably available to testify on
behalf of the Company or any of its affiliates in any action, suit, or
proceeding, whether civil, criminal, administrative, or investigative, and to
assist the Company, or any affiliate, in any such action, suit, or proceeding,
by providing information and meeting and consulting with the Board or its
representatives or

 

5



--------------------------------------------------------------------------------

counsel, or representatives or counsel to the Company, or any affiliate as
reasonably requested. The Company agrees to reimburse you for all expenses
actually incurred in connection with your provision of testimony or assistance,
and if you provide testimony or assistance after the one year anniversary of
your termination as an employee and Board member (or during the first year after
your termination as an employee and Board member if no severance is being paid
with respect to such time), $200 per hour for your time.

13. Successors. For all purposes under this agreement, the term “Company” will
include any successor to the Company’s business and/or assets which expressly
assumes this agreement or which becomes bound by the terms of this agreement by
operation of law. The terms of this agreement and all of your rights hereunder
will inure to the benefit of, and be enforceable by, your personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

14. Arbitration. Any controversy involving the construction or application of
any terms, covenants or conditions of this agreement, or any claims arising out
of any alleged breach of this agreement, will be governed by the rules of the
American Arbitration Association and submitted to and settled by final and
binding arbitration in Santa Clara County, California, except that any alleged
breach of the Company’s Confidentiality and Assignment of Inventions Agreement
shall not be submitted to arbitration and instead the Company may seek all legal
and equitable remedies, including without limitation, injunctive relief.

15. Miscellaneous Provisions.

(a) Waiver. No provision of this agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by you and by an authorized officer of the Company (other than you).
No waiver by either party of any breach of, or of compliance with, any condition
or provision of this agreement by the other party will be considered a waiver of
any other condition or provision or of the same condition or provision at
another time.

(b) Entire Agreement. This agreement, together with your Employee NDA,
constitutes the entire agreement of the parties hereto and supersedes in their
entirety all prior representations, understandings, undertakings or agreements
(whether oral or written and whether expressed or implied) of the parties with
respect to the subject matter hereof. In the event of any inconsistency between
this agreement and the Employee NDA, this agreement will control. This agreement
may only be modified by a signed writing between the parties.

(c) Choice of Law. The laws of the State of California (without reference to its
choice of laws provisions) will govern the validity, interpretation,
construction and performance of this agreement.

(d) Severability. The invalidity or unenforceability of any provision or
provisions of this agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.

(e) Withholding. All payments made pursuant to this agreement will be subject to
withholding of applicable income and employment taxes.

 

6



--------------------------------------------------------------------------------

* * * * *

We hope that you will accept our offer to join the Company. You may indicate
your agreement with these terms and accept this offer by signing and dating both
the enclosed duplicate original of this agreement and the enclosed Employee NDA
and returning them to me. This offer, if not accepted, will expire at the close
of business on March 28, 2008, and is contingent on your starting work with the
Company on or before March 31, 2008.

Prior to the Employment Date, either party may terminate this agreement for any
reason without thereby incurring any liability to the other. Without limiting
the generality of the foregoing, the Company will have no severance obligations
under Section 7 in the event that it terminates this agreement prior to the
Employment Date.

As required by law, your employment with the Company is contingent upon your
providing legal proof of your identity and authorization to work in the United
States. Our offer is also contingent upon satisfactory completion of a
background investigation relating to your ability to perform satisfactorily the
duties of your position. You agree to release the Company, its employees,
agents, and any individuals who may provide the Company with information
regarding your background, from any liability in connection with providing such
information.

 

Very truly yours,

 

SYNNEX Corporation

By:   /Robert T. Huang/  

Member of Board of Directors

March 27, 2008

I have read and accept this employment offer:

 

/Kevin Murai/ Signature of Kevin Murai

Dated: March 27/08

Attachments

Appendix A: Proprietary Information and Inventions Agreement

 

7



--------------------------------------------------------------------------------

Appendix A

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

The following Agreement confirms certain terms of my employment with SYNNEX
Corporation, (hereafter referred to as “SYNNEX” or “the Company”), which is a
material part of the consideration for my employment by the Company and the
compensation received by me from the Company from time to time. The headings
contained in this Agreement are for convenience only, have no legal
significance, and are not intended to change or limit this Agreement in any
matter whatsoever.

A. Definitions

1. The “Company”

As issued in this Agreement, the “Company” refers to SYNNEX and each of its
subsidiaries or affiliated companies. I recognize and agree that my obligations
under this Agreement and all term of this Agreement apply to me regardless of
whether I am employed by or work for SYNNEX or any other subsidiary or
affiliated company of SYNNEX. Furthermore, I understand and agree that the terms
of this Agreement will continue to apply to me even if I transfer at some time
from one subsidiary or affiliate of the Company to another.

2. “Proprietary Information”

I understand that the Company possesses and will possess Proprietary Information
which is important to its business. For purposes of this Agreement, “Proprietary
Information” is information that was or will be developed, created, or
discovered by or on behalf of the Company, or which became or will become known
by, or was or is conveyed to the Company, which has commercial value in the
Company’s business.

“Proprietary Information” includes, but is not limited to information about
software programs and subroutines, source and object code, algorithms, trade
secrets, designs, technology, know-how, processes, data, ideas, techniques,
inventions (whether patentable or not), works or authorship, formulas, business
and product development plans, customer lists, terms of compensation and
performance levels of Company employees, Company customers and other information
concerning the Company’s actual or anticipated business, research or
development, or which is received in confidence by or for the Company from any
other person. Notwithstanding the foregoing, Proprietary Information shall not
include information that (i) is or becomes generally known to the public not as
a result of a disclosure by me, or (ii) is received by me in good faith and
without restriction from a third party, not under a confidentiality obligation
to the Company and having the right to make such disclosure.

I understand that my employment creates a relationship of confidence and trust
between the Company and me with respect to Proprietary Information.

3. “Company Documents and Materials”

I understand that the Company possesses or will posses “Company Documents and
Materials” which are important to its business. For purposes of this Agreement,
“Company Documents and Materials” are documents or other media or tangible items
that contain or embody Proprietary Information of any other information
concerning the business, operations or plan of the Company, whether such
documents, media or items have been prepared by me or by others.

“Company Documents and Material” include, but are not limited to, blueprints,
drawing, photographs, charts, graphs, notebook, customer lists, computer disks,
tapes or printouts, sound recordings and other printed, typewritten or
handwritten documents, sample products, prototypes and models.

 

8



--------------------------------------------------------------------------------

B. Assignment of Rights

All Proprietary Information, and all patents, patent rights, copyrights, trade
secret rights, trademark rights and other rights (including, without limitation;
intellectual property rights) anywhere in the world in connection with
Proprietary Information, is and shall be the sole property of the Company. I
hereby assign to the Company any and all rights, title and interest I may have
or acquire in such Proprietary Information.

At all times, both during my employment by the Company and after its
termination, I will keep in confidence and trust and will not use or disclose
any Proprietary Information without the prior written consent of an officer of
the Company (other than me), except as may be necessary in the ordinary course
of performing my duties to the Company.

C. Maintenance and Return of Company Documents and Materials

I agree to make and maintain adequate and current written records, in a form
specified by the Company, of all inventions, trade secrets and works of
authorship assigned or to be assigned to the Company pursuant to this Agreement.
All Company Documents and Material are and shall be the sole property of the
Company.

I agree that during my employment by the Company, I will not remove any Company
Documents and Material from the business premises of the Company or deliver any
Company Document and Materials to any person or entity outside the Company,
except as I am required to do in connection with performing the duties of my
employment. I further agree that, immediately upon the termination of my
employment by me or by the Company for any reason, or during my employment if so
requested by the Company, I will return all Company Documents and Material,
apparatus, equipment and other physical property, or any reproduction of such
property, excepting only (i) my personal copies of records relating to my
compensation; (ii) my personal copies of any material previously distributed
generally to stockholders of the Company; and (iii) my copy of this Agreement or
any other agreement between the Company and me relating to my employment.

D. Disclosure of Inventions to the Company

I will promptly disclose in writing to my immediate supervisor or to such other
person designated by the Company all “Inventions,” which means all software
programs or subroutines, source or object code, algorithms, improvements,
inventions, works of authorship, trade secrets, technology, designs, formulas,
ideas, processes, techniques, improvements, discoveries, works of authorship,
know-how and data, whether or not patentable or copyrightable, made or
discovered or conceived or reduced to practice or developed by me in whole or in
part, either alone or jointly with others, during the term of my employment,
except as excluded by Section 2870 of the California Labor Code cited below.

I will also disclose to the then-President of the Company all Inventions made,
discovered, conceived, reduced to practice, or developed by me within six
(6) months after the termination of my employment with the Company which
resulted, in whole or in part, from my prior employment by the Company. Such
disclosures shall be received by the Company in confidence (to the extent such
Inventions are not assigned to the Company pursuant to Section (E) below) and do
not extend the assignment made in Section (E) below.

E. Rights to New Ideas

 

  1. Assignment of Inventions to the Company

I agree to, and hereby do, assign all Inventions to Company, and agree that all
Inventions shall be the sole property of the Company, to the maximum extent
permitted by Section 2870 of the California Labor Code or any like statute of
any other state. Section 2870 provides as follows:

 

  a.

Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an

 

9



--------------------------------------------------------------------------------

invention that the employee developed entirely on his or her own time without
using the employer’s equipment, supplies, facilities, or trade secret
information except for those inventions that either:

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer.

(2) Result from any work performed by the employee for his employer.

 

  b. To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

The assignment shall not extend to any Invention, the assignment of which is
prohibited by Labor Code Section 2870.

2. Works Made for Hire

The Company shall be the sole owner of all patents, patent rights, copyrights,
trade secret rights, trademark rights and all other intellectual property or
other rights in connection with Inventions assigned hereunder. I further
acknowledge and agree that such Inventions, including, without limitation, any
computer programs, programming documentation, and other works of authorship, are
“works made for hire” for purposes of the Company’s rights under copyright laws.
I hereby assign to the Company any and all rights, title and interest I may have
or acquire in such Inventions. If in the course of my employment with the
Company, I incorporate into a Company product, process or machine a prior
Invention owned by me or in which I have interest, the Company is hereby granted
and shall have a nonexclusive, royalty-free, irrevocable, perpetual,
sublicensable, worldwide license to make, have made, modify, use, market, sell,
and distribute such prior Invention as part of or in connection with such
product, process or machine.

3. Cooperation

I agree to perform, during and after my employment, all acts deemed necessary or
desirable by the Company to permit and assist it, at the Company’s expense, in
further evidencing and perfecting the assignments made to the Company under this
Agreement and in obtaining, maintaining, defending and enforcing patents, patent
rights, copyrights, trademark rights, trade secret rights or any other rights in
connection with such Inventions and improvements thereto in any and all
countries. Such acts may include, but are not limited to, execution of documents
and assistance of cooperation in legal and proceedings. I hereby irrevocably
designate and appoint the Company and its duly authorized officers and agents,
as my agents and attorney-in-fact to act for and on my behalf and instead of me,
to execute and file any documents, applications or related finding and to do all
other lawfully permitted acts to further the purposes set forth above in the
Subsection 3, including, without limitation, the perfection of assignment and
the prosecution and issuance of patents, patent applications, copyright
applications and registrations, trademark applications and registrations or
other rights in connection with such Inventions and improvements thereto with
the same legal force and effect as if executed by me.

4. Assignment or Waiver of Moral Rights

Any assignment of copyright hereunder (and any ownership of a copyright as a
work made for hire) include all rights of paternity, integrity, disclosure and
withdrawal and any other rights that may be known as or referred to as “moral
rights” (collectively “Moral Rights”). To the extent such Moral Rights cannot be
assigned under applicable law and to the extent the following is allowed by the
laws in the various countries where Moral Rights exist, I hereby waive such
Moral Rights and consent to any action of the Company that would violate such
Moral Rights in the absence of such consent.

5. List of Inventions

 

10



--------------------------------------------------------------------------------

I have attached hereto as Exhibit A a complete list of all inventions or
improvements to which I claim ownership and that I desire to remove from the
operation of this Agreement, and I acknowledge and agree that such list is
complete as of the date hereof. If no such list is attached to this Agreement, I
represent that I have no such inventions or improvements at the time of signing
this Agreement. If I incorporate any invention covered by Exhibit A or otherwise
not required to be assigned by me to Company pursuant to Section (E)(1) above
(an “Excluded Invention”) into any Company product or service or otherwise use
an Excluded Invention for Company’s benefit as part of my Company employment
activities, Company is hereby granted and shall have a fully paid, nonexclusive,
royalty-free, irrevocable, perpetual, worldwide, transferable and sublicensable
license to make, have made, modify, create derivative works, reproduce, use,
offer to sell, sell, import and distribute such Excluded Invention (as may be
improved or enhanced by or for Company) and any Company product or Company
service incorporating such Excluded Invention.

F. Non-Solicitation of Company Employees

During the term of my employment and for one (1) year thereafter, I will not
encourage or solicit any employee of the Company to leave the Company for any
reason or to accept employment with any other company. As part of this
restriction, I will not interview or provide any input to any third party
regarding any such person during the period in question. However, this
obligation shall not affect any responsibility I may have as an employee of the
Company with respect to the bona fide hiring and firing of Company personnel.

G. Company Authorization for Publication

Prior to submitting or disclosing for possible publication or dissemination
outside the Company any material prepared by me that incorporates information
that concerns the Company’s business (except as I am required to do in
connection with performing the duties of my employment in the ordinary course of
business), I agree to deliver a copy of such material to an officer of the
Company (other than me) for his or her review. Within twenty (20) days following
such submission, the Company agrees to notify me in writing whether the Company
believes such material contains any Proprietary Information or Inventions, and I
agree to make such deletions and revisions as are reasonably requested by the
Company to protect its Proprietary Information and Inventions. I further agree
to obtain the written consent of the Company prior to any review of such
material by persons outside the Company.

H. Duty of Loyalty

I agree that, during my employment with the Company, I will not provide
consulting services to or become an employee of, any other firm or person
engaged in a business in any way competitive with the Company, without first
informing the Company of the existence of such proposed relationship and
obtaining the prior written consent of my manager and the Human Resource Manager
responsible for the organization in which I work.

I. Former Employer Information

I represent that my performance of all the terms of this Agreement and as an
employee of the Company does not and will not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by me in
confidence or in trust prior to my employment by the Company, and I will not
disclose to the Company or induce the Company to use any confidential or
proprietary information or material belonging to any previous employer or
others. I have not entered into and I agree I will not enter into any agreement,
either written or oral, in conflict herewith or in conflict with my employment
with the Company. I further agree to conform to the rules and regulation of the
Company.

J. At-Will Employment

I agree and understand that employment with the Company is “at-will,” meaning
that it is not for any specified period of time and can be terminated by me or
by the Company at any time, with or without advance notice, and for any or no
particular reason or cause. I agree and understand that it also means that job
duties, title and responsibility and reporting level, compensation and benefits,
as well as the Company’s personnel policies and procedures, may be changed at
any time at-will by the Company. I understand and agree that nothing about the
fact

 

11



--------------------------------------------------------------------------------

or the content of this Agreement is intended to, nor should be construed to,
alter the at-will nature of my employment with the Company.

I also understand and agree that the at-will nature of employment with the
Company can only be changed by an authorized officer of the Company (other than
me) in an express writing signed and dated by him or her and by me.

K. Severability

I agree that if one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provisions shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

L. Authorization to Notify New Employer

I hereby authorize the Company to notify my new employer about my rights and
obligations under this Agreement following the termination of my employment with
the Company.

M. Entire Agreement

This Agreement and the offer letter from the Company set forth the entire
agreement and understanding between the Company and my relating to the subject
matter herein and merges all prior discussions between us, including but not
limited to any and all statements made by any officer, employee or
representative of the Company regarding the Company’s financial condition or
future prospects. I understand and acknowledge that, except as set forth in this
Agreement and in the offer letter from the Company to me, (i) no other
representation or inducement has been made to me, (ii) I have relied on my own
judgement and investigation in accepting my employment with the Company, and
(iii) I have not relied on any representation or inducement made by any officer,
employee or representative of the Company. No modification of or amendment to
this Agreement nor any waiver of any rights under this Agreement will be
effective unless in a writing signed by an authorized officer of the Company
(other than me) and me. I understand and agree that any subsequent change or
changes in my duties, salary or compensation will not affect the validity or
scope of this Agreement.

N. Effective Date

This Agreement shall be effective as of the first day of my employment with the
Company and shall be binding upon me, my heirs, executor, assigns and
administrators and shall inure to the benefit of the Company, its subsidiaries,
successors and assigns.

O. Governing Law

Although I may work for the Company outside of California or the United States,
I understand and agree that this Agreement shall be interpreted and enforced in
accordance with the laws of the State of California.

I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
WHICH IT IMPOSES UPON ME WITH OUT RESERVATION. NO PROMISES OR REPRESENTATIONS
HAVE BEEN MADE TO ME TO INDUCE ME TO SIGN THIS AGREEMENT. I SIGN THIS AGREEMENT
VOLUNTARILY AND FREELY.

 

    March 27/08     /Kevin Murai/ Date    

Employee Signature

 

Kevin Murai

Employee Name (Please Print)

 

12



--------------------------------------------------------------------------------

EXHIBIT A

 

1. The following is a complete list of all inventions or improvement relevant to
the subject matter of my employment by the Company that have been made or
discovered or conceived or first reduced to practice by me or jointly with
others prior to my employment by the Company that I desire to remove from the
operation of the Company’s Proprietary Information and Inventions Agreement:

 

__ No Inventions or improvements.

 

__ See below: Any and all inventions regarding:

 

__ Additional sheets attached.

 

2. I propose to bring to my employment the following material and documents that
I obtained during the period of my prior employment. These materials and
documents are not the property of any third party and are not subject to any
restrictions under any non-disclosure agreement or other agreement limiting
their use.

 

__ No materials or documents

 

__ See below:

 

          Date     Employee Signature

 

13